                 Case 3:20-cv-00133-JCH Document 141-1 Filed 08/07/20 Page 1 of 1




Attachments:         20-07-20 TT Rsp RFA dated 6-24-20.pdf




From: Pat Noonan
Sent: Tuesday, August 4, 2020 11:42 AM
To: 'Jakub Madej' <j.madej@lawsheet.com>
Subject: FW: madej
Importance: High

Hi Jakub,
         It appears that you have sent the attached Response to my Request for Admissions in a fashion that prevents
me from copying the document or printing it. Please send to me in Word or Adobe, so that I can both print and copy
it. Please do the same with all future communications. If I don’t hear from you by noon on August 5, I will seek an order
of the Court.
         Pat

Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203)457‐5209(direct)
(203)314‐4562(cell)
(203)458‐9168(office)



From: Colleen Davis
Sent: Tuesday, August 4, 2020 9:54 AM
To: Pat Noonan <PNoonan@ddnctlaw.com>
Subject: madej

This is the one he sent “secured” so that we can’t copy it or print it. Anne‐Marie is going to take a look at the exhibits to
make sure they can be filed. Karen will let me know when it is filed.

Colleen Noonan Davis, Esq.
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
Tel: 203‐458‐9168
Fax: 203‐458‐4424




                                                              1
